Citation Nr: 1440259	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from April 1985 to November 1985 and on active duty from December 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a decision in February 2014, the Board remanded the claim of service connection for irritable bowel syndrome as requested by the Veteran in order for the RO to consider evidence submitted by the Veteran at the hearing.  The RO issued a supplemental statement of the case in April 2014.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran asserts that he has a chronic gastrointestinal disability, claimed as irritable bowel syndrome, that is a result of his service in Southwest Asia in 1990 and 1991.  The record shows that the Veteran has complained of gastrointestinal symptoms, including diarrhea, since at least 2000.  Irritable bowel syndrome has been noted in private medical records beginning in 2001.  Colonoscopies in 2001 and 2008 did not result in the diagnosis of irritable bowel syndrome.






In March 2011, the diagnosis was chronic diarrhea.  The VA examiner stated that the Veteran did not have a current diagnosis of irritable bowel syndrome or a diagnosis related to service in the Gulf War.

After the VA examination in March 2011, VA amended 38 C.F.R. § 3.317, the regulation, pertaining to compensation for certain disabilities occurring in Persian Gulf Veterans, by adding presumptive service connection for functional gastrointestinal disorders. 

Functional gastrointestinal disorders are characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  The disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

As the evidence of record is insufficient to decide the claim in light of the change in 38 C.F.R. § 3.317, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether the Veteran has a functional gastrointestinal disorder, characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease. 


In formulating the opinion, the VA examiner is asked to address the notation in the service treatment records, the problem summary list, of "PPD" and of "typhoid," beginning December 7, 1990, several days after being called to active duty in December 1990 and about three weeks before the Veteran arrived in the Persian Gulf.  

The Veteran's file must be reviewed by the VA examiner. 

2.  After the above development, adjudicate the claim appeal, considering the current version of 38 C.F.R. § 3.317.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



